

	

		II

		109th CONGRESS

		1st Session

		S. 771

		IN THE SENATE OF THE UNITED STATES

		

			April 13, 2005

			Mr. Allard introduced

			 the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To better assist low-income families to obtain decent,

		  safe, and affordable housing as a means of increasing their economic and

		  personal well-being through the conversion of the existing section 8 housing

		  choice voucher program into a flexible voucher program, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the State and Local Housing

			 Flexibility Act of 2005.

		2.Table of

			 contentsThe table of contents

			 for this Act is as follows:

			

				Sec. 1. Short

				title.

				Sec. 2. Table of contents.

				TITLE I—Flexible voucher program

				Sec. 101. Short title.

				Sec. 102. Findings and purposes.

				Sec. 103. Definitions.

				Sec. 104. Authority of Secretary.

				Sec. 105. Elderly families and disabled families.

				Sec. 106. Performance Standards.

				Sec. 107. Eligible families.

				Sec. 108. Eligible activities.

				Sec. 109. Amount of assistance.

				Sec. 110. Authorization, allocation and distribution of

				funds.

				Sec. 111. Environmental review.

				Sec. 112. Inspection of units.

				Sec. 113. Ability to transfer tenant-based rental

				assistance.

				Sec. 114. Self-sufficiency.

				Sec. 115. Termination of rental assistance contracts and

				related transactions.

				Sec. 116. Failure to perform.

				Sec. 117. Administrative and special administrative

				fees.

				Sec. 118. Implementation.

				Sec. 119. Authorization of

				appropriations.

				Sec. 120. Conforming amendments.

				TITLE II—Public housing rent flexibility and

				simplification

				Sec. 201. Short title.

				Sec. 202. Public housing rent flexibility and

				simplification.

				TITLE III—Moving to work program

				Sec. 301. Short title.

				Sec. 302. Moving to work program.

			

		IFlexible voucher

			 program

			101.Short

			 titleThis title may be cited

			 as the Flexible Voucher Act of 2005.

			102.Findings and

			 purposes

				(a)FindingsCongress

			 finds that—

					(1)the section 8

			 housing choice voucher program provides rental and homeownership assistance to

			 approximately 2,000,000 families;

					(2)the Secretary

			 administers the housing choice voucher program through rules and regulations

			 that apply directly to more than 2,400 entities throughout the United

			 States;

					(3)such an

			 administrative structure has contributed to the development of statutory and

			 regulatory measures that have made the housing choice voucher program overly

			 prescriptive and difficult for public housing agencies and the Secretary to

			 administer;

					(4)the complexity of

			 the housing choice voucher program, its inability to allow adequate timely

			 adjustments to changing local markets, and its multiplicity of Federal

			 directives, all have contributed to fewer families being provided the housing

			 assistance made available by Congress;

					(5)many families in

			 need of assistance under the housing choice voucher program wait several years

			 to receive assistance under the program;

					(6)the benefits that

			 assisted households derive from housing vouchers, including access to safer and

			 healthier environments and increased economic opportunity, derive in

			 substantial part from the choices of housing and location that vouchers

			 offer;

					(7)the combination

			 of increased administrative flexibility and procedures to measure and reward

			 local programs for better performance can substantially increase the benefit of

			 housing vouchers to low-income households; and

					(8)local public

			 housing agencies are in the best position to determine local housing needs and

			 market conditions necessary to effectively manage housing voucher

			 funding.

					(b)PurposesThe

			 purposes of this title are to—

					(1)provide housing

			 assistance through a flexible voucher program;

					(2)replace the

			 housing choice voucher program established under section 8 of the United States

			 Housing Act of 1937 (42 U.S.C. 1437f);

					(3)provide for the

			 necessary program flexibility and oversight so that funds are used promptly and

			 effectively to assist needy families;

					(4)provide for

			 additional program flexibility to address local markets and needs;

					(5)provide for

			 administrative decision making closer to the communities and families affected,

			 by local officials who administer the program; and

					(6)provide

			 incentives for improved self-sufficiency efforts by assisted families.

					103.DefinitionsFor the purposes of this title, the

			 following definitions shall apply:

				(1)Administrative

			 feeThe term

			 administrative fee means a fee paid by the Secretary to a public

			 housing agency for the routine administration, as determined by the Secretary,

			 of administering assistance under this title.

				(2)Disabled

			 familyExcept as otherwise

			 provided in law, the term disabled family means a family whose

			 head, spouse, or sole member is a person with disabilities, including 2 or more

			 persons who are persons with disabilities living together.

				(3)Downpayment

			 assistanceThe term downpayment assistance means

			 assistance for a family to be used toward the purchase of a home, including

			 reasonable and customary closing costs required in connection with the purchase

			 of a home.

				(4)Elderly

			 familyExcept as otherwise

			 provided, the term elderly family means a family whose head,

			 spouse, or sole member is a person who is at least 62 years of age, including 2

			 or more persons who are at least 62 years of age living together.

				(5)Eligibility

			 eventThe term eligibility event means, with respect

			 to a housing project—

					(A)the prepayment of

			 the mortgage on such housing project;

					(B)the voluntary

			 termination of the insurance contract for the mortgage for such housing

			 project;

					(C)the termination

			 or expiration of the contract for rental assistance under section 8 of the

			 United States Housing Act of 1937 (42 U.S.C. 1437f) for such housing project;

			 or

					(D)the transaction

			 under which the housing project is preserved as affordable housing, under

			 paragraphs (3) and (4) of section 515(c) and section 524(d) of the Multifamily

			 Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note),

			 section 223(f) of the Low-Income Housing Preservation and Resident

			 Homeownership Act of 1990 (12 U.S.C. 4113(f)), or section 201(p) of the Housing

			 and Community Development Amendments of 1978 (12 U.S.C. 1715z–1a(p)).

					(6)FamilyThe term family means a person

			 or group of persons, as determined by the public housing agency, approved to

			 reside in a unit receiving assistance under this title.

				(7)First-time

			 homebuyerThe term

			 first-time homebuyer means a family, no member of which has had an

			 ownership interest in a principal residence during the 3 years preceding the

			 date on which the family initially receives tenant-based homeownership

			 assistance under this title.

				(8)Gross

			 incomeThe term gross

			 income is the amount of income from all sources for each family member

			 of a household, without deductions or exclusions, notwithstanding any other

			 provision of law.

				(9)Housing

			 projectThe term

			 housing project means a multifamily housing development receiving

			 project-based rental assistance under section 107(b).

				(10)Median income

			 for the areaThe term

			 median income for the area means the family income at the fiftieth

			 percentile of income for an area, as determined by the Secretary, with

			 adjustments for smaller and larger families.

				(11)OwnerThe term owner means any

			 private person or entity, including a cooperative, an agency of the Federal

			 Government, or a public housing agency, having the legal right to lease or

			 sublease dwelling units.

				(12)Person with

			 disabilitiesThe term

			 person with disabilities has the same meaning given the term in

			 section 3(b) of the United States Housing Act of 1937 (42 U.S.C.

			 1437a(3)(b)).

				(13)Project-based

			 rental assistanceThe term

			 project-based rental assistance means housing assistance that a

			 public housing agency may attach to a specific property under section

			 107.

				(14)Public housing

			 agencyThe term public housing agency or

			 PHA means—

					(A)any State,

			 county, municipality, or other governmental entity or public body (or agency or

			 instrumentality thereof) which is authorized to engage in or assist in the

			 development or operation of low-income housing; or

					(B)any other entity

			 designated by the Secretary to administer assistance under this title in

			 jurisdictions where—

						(i)no

			 public housing agency has been organized; or

						(ii)the Secretary

			 determines that a public housing agency is not capable of effectively

			 administering assistance under this title.

						(15)SecretaryThe term Secretary means the

			 Secretary of Housing and Urban Development.

				(16)Special

			 administrative feeThe term special administrative

			 fee means a fee paid by the Secretary to a public housing agency for

			 non-routine administrative expenses, as determined by the Secretary, which may

			 include expenses associated with—

					(A)tenant-based

			 homeownership assistance;

					(B)family

			 self-sufficiency coordinators; and

					(C)lead-based paint

			 risk assessments.

					(17)Tenant-based

			 homeownership assistanceThe

			 term tenant-based homeownership assistance means the payments made

			 on a monthly basis by public housing agencies under section 108(c) and are used

			 by families to make mortgage payments or meet other monthly homeownership

			 expenses.

				(18)Transfer-eligible

			 familyThe term

			 transfer-eligible family means a family that has received rental

			 assistance under this title for at least 12 months and is in compliance with

			 applicable requirements imposed in accordance with this title and section 8 of

			 the United States Housing Act of 1937 (42 U.S.C. 1437f).

				(19)Tenant-based

			 rental assistanceThe term tenant-based rental

			 assistance means housing assistance that provides for the eligible

			 family to select suitable housing within the jurisdiction of an administering

			 public housing agency.

				104.Authority of

			 Secretary

				(a)Grant

			 authorityThe Secretary is authorized to make grants to—

					(1)public housing

			 agencies to provide tenant-based and project-based rental assistance, and

			 tenant-based homeownership assistance to low income individuals; and

					(2)carry out

			 activities related to the assistance described in paragraph (1) in accordance

			 with this title.

					(b)Contract

			 authority

					(1)In

			 generalThe Secretary is authorized to enter into contracts with

			 public housing agencies to administer grants authorized under subsection

			 (a).

					(2)Payments to

			 ownersPursuant to the contracts entered into under subsection

			 (a), public housing agencies may enter into contracts to make assistance

			 payments to owners, and such contracts shall include any terms and conditions

			 required by the Secretary.

					(c)Tenant-Based

			 assistance to continueAny family that is receiving tenant-based

			 homeownership assistance under section 8(y) of the United States Housing Act of

			 1937 (42 U.S.C. 1437f(y)) shall continue to receive such assistance, subject to

			 the terms and conditions of the United States Housing Act of 1937, as that Act

			 was in effect on the day before the date of enactment of this Act, from amounts

			 made available for assistance under this title.

				(d)Housing

			 assistance under project-Based voucher program to continueAny

			 units covered by a housing assistance payments contract on the day before the

			 date of enactment of this Act under the project-based voucher program or

			 project-based certificate program under section 8 of the United States Housing

			 Act of 1937 (42 U.S.C. 1437f) shall continue to receive assistance subject to

			 the terms and conditions of that contract, from amounts made available for

			 assistance under this title.

				105.Elderly

			 families and disabled families

				(a)Existing

			 tenantsNotwithstanding any other provision of this title,

			 elderly families and disabled families, as such terms were defined under

			 section 3(b)(3)(B) the United States Housing Act of 1937 (42 U.S.C.

			 1437a(b)(3)(B)) immediately prior to the date of enactment of this title, who

			 were receiving assistance under section 8 (o) or (t) of the United States

			 Housing Act of 1937 (42 U.S.C. 1437f(o), (t)) as in effect on the day prior to

			 the date of enactment of this title, shall be treated in accordance with the

			 immediately above-referenced sections until January 1, 2009.

				(b)New

			 admissionsNotwithstanding any other provision of this title,

			 except as provided in subsection (d), elderly families and disabled families

			 not meeting the requirements of subsection (a), shall also be treated in

			 accordance with section 8 (o) or (t) of the United States Housing Act of 1937

			 (42 U.S.C. 1437f(o), (t)) as in effect on the day prior to the date of

			 enactment of this title, until January 1, 2009.

				(c)Public housing

			 agency policiesNotwithstanding any other provision of this

			 title, a public housing agency receiving a grant under section 104 shall, by

			 January 1, 2009, have implemented a policy to ensure that the needs of elderly

			 families and disabled families described under subsections (a) and (b) are

			 addressed by a policy to be determined by the public housing agency as they

			 relate to, among other things, eligibility and rent.

				(d)Early

			 implementationA public housing agency that has implemented the

			 policy described in subsection (c) before January 1, 2009, shall administer

			 assistance for elderly families and disabled families first receiving a grant

			 under section 104 after the effective date of such policy in accordance with

			 such policy.

				106.Performance

			 Standards

				(a)Performance

			 standards and evaluationThe

			 Secretary shall establish performance standards and a performance assessment

			 system for public housing agencies receiving grants under this title to

			 maximize the benefits of such assistance.

				(b)General

			 reportsIn developing a performance assessment system or in

			 evaluating the performance of a public housing agency, the Secretary may

			 require the public housing agency to provide and report information

			 including—

					(1)the number of

			 households and persons in such households receiving assistance under this

			 title, including—

						(A)the number of

			 families with children;

						(B)the number of

			 elderly families;

						(C)the number of

			 disabled families; and

						(D)for each family,

			 general demographic information and income levels;

						(2)the actual

			 subsidy per family and value of assistance under this title received per

			 family;

					(3)administrative

			 costs incurred by a public housing agency in fulfilling its responsibilities

			 under this title; and

					(4)other information

			 as the Secretary may prescribe.

					(c)Public housing

			 agency reportsNot less frequently than once every 12 months, the

			 Secretary shall require each public housing agency to provide to the public on

			 the Internet the reports required under subsection (a) in a form and manner

			 acceptable to the Secretary.

				(d)Alternative

			 administration

					(1)Troubled

			 programsA public housing agency operating a program under

			 section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) that the

			 Secretary has designated as troubled under a performance evaluation system for

			 the housing choice voucher program, or a public housing program that the

			 Secretary has found to be troubled under section 6(j) of the United States

			 Housing Act of 1937 (42 U.S.C. 1436d(j)) for the first full fiscal year after

			 the date of enactment of this title—

						(A)shall not

			 implement the provisions of sections 107, 109, or 112, unless approved by the

			 Secretary; and

						(B)may implement the

			 provision of any section of this title not specifically cited in subparagraph

			 (A).

						(2)Failing

			 scoreIf any public housing agency receives a failing score under

			 the performance evaluation system implemented pursuant to subsection (a), the

			 Secretary shall determine how to best administer the grant, which may

			 include—

						(A)administration of

			 such grant by 1 or more other public housing agencies or other entities;

						(B)appointment of a

			 receiver to manage the grant; or

						(C)setting a

			 specific deadline for improvement, if the Secretary determines that significant

			 improvements can be made expeditiously.

						(3)ApplicabilityAll

			 provisions applicable to public housing agencies administering funds under this

			 title shall be applicable to such other public housing agencies or other

			 entities as are designated by the Secretary pursuant to paragraph

			 (2)(A).

					107.Eligible

			 families

				(a)Initial

			 eligibilitySubject to subsection (c), to be eligible to receive

			 tenant-based rental or tenant-based homeownership assistance under this title,

			 a family shall—

					(1)not own a

			 significant interest in any real property;

					(2)not have assets

			 exceeding an amount established by the Secretary; and

					(3)have a gross

			 income that does not exceed 80 percent of the median income for the area, as

			 determined by the Secretary in a manner consistent with income limits

			 established for other Department of Housing and Urban Development programs,

			 with adjustments for smaller or larger families and areas of unusually high or

			 low income.

					(b)Continued

			 eligibilitySubject to subsections (f) and (g), continued

			 eligibility for housing assistance pursuant to this title shall be determined

			 in accordance with standards established by the Secretary and the public

			 housing agency, except that families with incomes above 80 percent of area

			 median income shall not be eligible for continued assistance.

				(c)Other

			 requirements

					(1)90 percent

			 testNot fewer than 90 percent of the families selected during

			 any 1-year period for assistance under this title shall have gross incomes that

			 do not exceed 60 percent of the median income for the area, as determined by

			 the Secretary, with adjustments for smaller or larger families and areas of

			 unusually high or low income.

					(2)Additional

			 requirementThe Secretary or a public housing agency may

			 establish other eligibility requirements for assistance under this

			 title.

					(d)Term

			 limits

					(1)Assistance

			 limitsSubject to paragraph (2), and beginning on January 1,

			 2008, a public housing agency may establish term limits to determine the

			 maximum amount of time during which a family may receive assistance under this

			 title.

					(2)Guidelines for

			 term limitsTerm limits established under paragraph (1)—

						(A)shall not apply

			 to elderly and disabled families; and

						(B)shall set a

			 minimum term limit for families receiving rental assistance at 5 years.

						(e)Preferences and

			 nondiscrimination

					(1)System for

			 housing assistance

						(A)In

			 generalEach public housing agency receiving a grant pursuant to

			 this title shall establish a system for making housing assistance pursuant to

			 this title available to eligible families.

						(B)Requirements of

			 systemA system required under subparagraph (A) may include

			 preferences for certain eligible populations identified by the public housing

			 agency.

						(C)Disability

			 preferenceNotwithstanding any other provisions of law, in

			 providing assistance under this title a public housing agency may establish a

			 preference for persons with a specific disability.

						(2)Nondiscrimination

			 provisionNo person in the United States shall, on the grounds of

			 race, color, national origin, religion, or sex, be excluded from participation

			 in, be denied the benefits of, or be subjected to discrimination under any

			 program or activity funded in whole or in part with funds made available under

			 this title.

					(f)Review of

			 family income

					(1)In

			 generalNot less frequently than once every 2 years, each public

			 housing agency administering a housing assistance grant pursuant to this title

			 shall conduct a review of the family income of each family receiving assistance

			 under this title to determine the continued eligibility of that family to

			 receive assistance under this title.

					(2)Elderly or

			 disabled family exceptionNotwithstanding paragraph (1), not less

			 frequently than once every 3 years, each public housing agency shall review the

			 income of each elderly family and each disabled family receiving assistance

			 under this title to determine the continued eligibility of that family to

			 receive assistance under this title.

					(g)Termination for

			 criminal activity and alcohol abuse and selection of tenants

					(1)Termination of

			 assistanceNotwithstanding any other provision of law, a public

			 housing agency may deny assistance under this title based on the actions by a

			 family member, and may terminate assistance under this title based on actions

			 by a family member, or any guest or other person under the family's control, if

			 the public housing agency determines that the family member or other person

			 engages in or has engaged in any—

						(A)criminal activity

			 (including violent criminal activity and drug-related criminal activity) on or

			 off the premises;

						(B)alcohol abuse (or

			 pattern of abuse) that threatens the health, safety, or right to peaceful

			 enjoyment of the premises by other tenants;

						(C)parole violation,

			 probation violation, or flight to avoid prosecution, custody, or confinement

			 after conviction; or

						(D)such other acts

			 that subject the person to a lifetime registration requirement under a State

			 sex offender registration program.

						(2)General

			 termination provisionsEach contract between a public housing

			 agency and an owner to make assistance payments under this title shall provide

			 that, during the term of the lease, the owner may not terminate the tenancy

			 except for serious or repeated violations of the terms and conditions of the

			 lease, for violation of applicable Federal, State, and local law, in accordance

			 with this title, or for other good cause.

					(3)Specific causes

			 for termination

						(A)In

			 generalEach contract between a public housing agency and an

			 owner to make assistance payments under this title shall provide that, during

			 the term of the lease, the circumstances described un subparagraph (B) shall be

			 cause for termination of tenancy by the owner, if the owner determines that the

			 tenant of a unit, any member of the tenant's household, or any guest or other

			 person under the tenant's control engages in or has engaged in any activities

			 described in subparagraph (B).

						(B)Prohibited

			 activitiesActivities described in this subparagraph are—

							(i)violent criminal

			 activity or drug-related criminal activity, on or off the premises;

							(ii)other criminal

			 activity that threatens the health, safety, or right to peaceful enjoyment of

			 the premises by other tenants, or the right to peaceful enjoyment of their

			 residences by persons residing in the immediate vicinity of the

			 premises;

							(iii)alcohol abuse

			 (or pattern of abuse) that threatens the health, safety, or right to peaceful

			 enjoyment of the premises by other tenants;

							(iv)parole

			 violation, probation violation, or flight to avoid prosecution, custody, or

			 confinement after conviction; or

							(v)such other acts

			 that subject the person to a lifetime registration requirement under a State

			 sex offender registration program.

							(4)Additional

			 termination provisionsA public housing agency may deny or

			 terminate assistance under this title, and the owner may terminate tenancy for

			 reasons other than the reasons specified in paragraph (3), as specified in an

			 agreement or contract or as prescribed by the Secretary.

					(5)Selection of

			 tenantsAfter the eligibility of a family is determined in

			 accordance with this section, the selection of a tenant shall be the function

			 of the owner.

					(h)Selection of

			 familiesIn selecting families for the provision of assistance

			 under this title, a public housing agency may not exclude or penalize a family

			 solely because the family resides in a public housing project, subject to the

			 normal and customary procedures of the public housing agency.

				108.Eligible

			 activities

				(a)In

			 generalEligible activities under this title include—

					(1)tenant-based

			 rental assistance, including pad rentals;

					(2)project-based

			 rental assistance under subsection (b);

					(3)tenant-based

			 homeownership assistance for first-time homebuyers under subsection (c);

					(4)self-sufficiency

			 programs under section 114, including self-sufficiency escrow savings accounts

			 deposits;

					(5)costs of

			 administering grant amounts under this title;

					(6)costs of other

			 activities, as specified by the Secretary, in support of tenant-based rental

			 assistance, project-based rental assistance, tenant-based homeownership

			 assistance, and self-sufficiency coordinators authorized under this title;

			 and

					(7)amounts to be

			 used by the Secretary for purposes of program evaluation, management

			 information systems, and technical assistance.

					(b)Project-Based

			 rental assistance

					(1)In

			 generalA public housing agency may use amounts provided under

			 this title to enter into a project-based housing assistance payments contract

			 with respect to eligible units for up to 10 years, subject to the availability

			 of appropriations and to compliance with the inspection requirements under

			 section 112(b).

					(2)ExtensionsAt

			 the expiration of a contract entered into under paragraph (1), a public housing

			 agency may extend the term of the contract if the housing continues to meet the

			 housing quality standards under section 112(b) and such other requirements as

			 that public housing agency may prescribe.

					(3)Percentage

			 limitations

						(A)Attached

			 structuresNot more than 20 percent of the funding made available

			 to the public housing agency under this title may be attached to structures

			 pursuant to this subsection.

						(B)Project-Based

			 housing assistanceNot more than 25 percent of the dwelling units

			 in any building may be assisted under a project-based housing assistance

			 payments contract, except for—

							(i)housing

			 consisting of single-family properties; or

							(ii)dwelling units

			 that are specifically made available for households comprised of elderly

			 families, disabled families, and families receiving supportive services.

							(4)Option of

			 tenant-based assistance

						(A)RelocationEach

			 low-income family occupying a dwelling unit assisted under a project-based

			 voucher contract may relocate and continue to receive assistance under this

			 title so long as the family has occupied the assisted dwelling unit for 12

			 months and relocates within the jurisdiction of the public housing agency

			 wherein it currently resides.

						(B)Comparable

			 assistanceExcept as provided in subparagraphs (C) and (D), upon

			 such a move to a unit that meets Federal and local requirements, including

			 housing quality standards, the public housing agency shall provide the

			 low-income family with tenant-based rental assistance under this title or such

			 other tenant-based rental assistance that is comparable.

						(C)LimitationIn

			 providing assistance under subparagraph (B), the public housing agency shall

			 not be required to provide housing assistance in an amount higher than the

			 assistance provided to the low-income family prior to the relocation under

			 subparagraph (A).

						(D)If assistance

			 not availableIf tenant-based rental assistance is not

			 immediately available to fulfill this requirement, the public housing agency

			 shall provide the family with the next available tenant-based rental voucher or

			 other tenant-based rental assistance amounts that become available.

						(5)Payment for

			 vacant units

						(A)In

			 generalThe public housing agency may continue to provide

			 assistance under the project-based contract, for a reasonable period not

			 exceeding 60 days, for a dwelling unit that becomes vacant, but only if—

							(i)the

			 vacancy was not the fault of the owner of the dwelling unit; and

							(ii)the owner takes

			 every reasonable action to minimize the likelihood and extent of any such

			 vacancy.

							(B)No assistance

			 after expiration of 60-day periodProject-based rental assistance

			 may not be provided for a vacant unit after the expiration of the 60-day period

			 described in subparagraph (A).

						(c)Homeownership

			 assistance for first-Time homebuyers

					(1)In

			 generalA public housing agency may provide tenant-based

			 homeownership assistance and downpayment assistance under this title to assist

			 a first-time homebuyer that purchases a home.

					(2)Family

			 eligibilityIn order to receive tenant-based homeownership

			 assistance or downpayment assistance under this title, a family shall—

						(A)qualify as a

			 first-time homebuyer;

						(B)participate in a

			 homeownership counseling program; and

						(C)meet any other

			 initial or continuing requirements established by the public housing

			 agency.

						(3)Purchase

			 agreementA recipient of tenant-based homeownership assistance or

			 downpayment assistance may enter into a purchase agreement for a home whether

			 constructed, under construction, or proposed.

					(4)Downpayment

			 assistance

						(A)In

			 generalSubject to the provisions of this paragraph, a public

			 housing agency may, in lieu of providing tenant-based homeownership assistance

			 to a family under this subsection, provide downpayment assistance under this

			 title for a family that has received a rental subsidy administered by the

			 Secretary for a period of not less than 12 months prior to the date of receipt

			 of downpayment assistance.

						(B)Grant

			 requirementsA downpayment assistance grant under subparagraph

			 (A)—

							(i)shall be in the

			 form of a single one-time grant to be used only as a contribution toward the

			 downpayment and reasonable and customary closing costs required in connection

			 with the purchase of a home; and

							(ii)may not exceed

			 $10,000.

							(C)No effect on

			 obtaining outside sources for downpayment assistanceThis title

			 may not be construed to prohibit a public housing agency from providing

			 downpayment assistance to families from sources other than a grant provided

			 under this title, or as determined by the public housing agency.

						109.Amount of

			 assistance

				(a)In

			 generalIn accordance with the provisions of this section, each

			 public housing agency administering assistance under this title shall determine

			 the amount of any monthly assistance payment for a family.

				(b)Rent

			 structuresIn fulfilling its requirements under this section, a

			 public housing agency may establish—

					(1)a rent structure

			 in which a family pays a flat amount of rent and such amount is adjusted on the

			 basis of an annual cost index;

					(2)an income-tiered

			 rent structure in which the amount of rent that a family is required to pay is

			 set and distributed on the basis of broad tiers of income, adjusted on the

			 basis of an annual cost index;

					(3)a rent structure

			 in which the amount of rent that a family is required to pay is based on a

			 percentage of family income;

					(4)a rent structure

			 in which the amount of rent that a family is required to pay is based on the

			 provisions of sections 3 and 8(o)(2) of the United States Housing Act of 1937

			 (42 U.S.C. 1437a and 1437f(o)(2)) as such sections existed prior to the date of

			 enactment of this title; or

					(5)any other rent

			 structure that includes 1 or more of the elements of the rent structures

			 specified in this subsection.

					(c)Elderly and

			 disabled familiesNotwithstanding subsection (b), elderly

			 families and disabled families shall pay rent in accordance with the provisions

			 of section 105.

				(d)Minimum rental

			 amountA public housing agency shall establish a minimum monthly

			 rental amount to be paid by each family assisted in accordance with this

			 title.

				(e)Rent

			 reasonableness

					(1)In

			 generalThe rent for dwelling units assisted under this title

			 shall be reasonable and appropriate in comparison with rents charged for

			 dwelling units of a modest nature and a non-luxury standard in the private,

			 unassisted local market.

					(2)ReviewPublic

			 housing agencies shall review rents not less than annually to ensure that they

			 meet the standard described in paragraph (1).

					(f)Maximum

			 subsidyPublic housing agencies shall establish maximum subsidy

			 levels for housing assistance under this title that are reasonable and

			 appropriate for the market area.

				110.Allocation and

			 distribution of funds

				(a)In

			 generalFor purposes of administering assistance under this

			 title, the Secretary shall allocate available amounts subject to appropriations

			 as follows:

					(1)Interim formula

			 for allocation of fundsDuring the fiscal years in which this

			 title is being administered pursuant to the Federal Register notice described

			 in section 118(a), each public housing agency may receive an amount

			 proportionate to its annual 2005 housing choice voucher program funding for

			 housing assistance and administrative expenses, adjusted for inflation and

			 subject to validation.

					(2)Permanent

			 formula for allocation of fundsIn accordance with the provisions

			 of section 118(b)(2), the Secretary shall establish a formula to allocate

			 funding made available by Congress under this title.

					(b)Amounts to

			 provide tenant-Based rental assistance

					(1)In

			 generalThe Secretary shall allocate amounts made available from

			 appropriations to public housing agencies for tenant-based rental assistance as

			 authorized by section 115.

					(2)TimingAdditional

			 tenant-based rental assistance provided under paragraph (1) for a family shall

			 be allocated for 1 year.

					(3)ExpirationAfter

			 the expiration of the 1-year period described in paragraph (2), any amounts not

			 expended shall be included in the subsequent grant to each public housing

			 agency under this title.

					111.Environmental

			 reviewNotwithstanding any

			 other provision of law, the National Environmental Protection Act (42 U.S.C.

			 4321 et seq.) shall not apply to activities authorized under this title.

			112.Inspection of

			 units

				(a)Inspection

			 required

					(1)In

			 generalThe Secretary shall require that a public housing agency

			 administering rental assistance under this title shall inspect each rental

			 dwelling unit assisted pursuant to this title not later than 60 days after the

			 date of receipt of the initial assistance payment to determine that the rental

			 dwelling unit meets the housing quality standards under subsection (b).

					(2)Standards must

			 be metEach rental dwelling unit shall meet such standards in

			 order to receive continued assistance payments.

					(b)Housing quality

			 standardsEach rental dwelling unit assisted by a public housing

			 agency under this title shall either meet the housing quality standards

			 established by the Secretary or comparable housing quality standards that the

			 Secretary has approved.

				(c)

			 Inspections

					(1)Maintenance

			 requirementEach public housing agency administering rental

			 assistance under this title shall determine that all occupied dwelling units

			 assisted by such public housing agency pursuant to this title are maintained in

			 accordance with the standards described under subsection (b).

					(2)TimingEach

			 rental dwelling unit assisted by the public housing agency under this title

			 shall be inspected when it is first leased, pursuant to subsection (a).

			 Thereafter, each public housing agency shall annually inspect at least 25

			 percent of all of its rental dwelling units assisted under this title, and each

			 such rental dwelling unit shall be inspected at least once every 4

			 years.

					(d)Corrective

			 actionsNo further assistance payment may be made pursuant to

			 this title for a rental dwelling unit which fails to meet the standards under

			 subsections (b) or (c).

				113.Ability to

			 transfer tenant-based rental assistance

				(a)State and

			 regional transfer agreementsA public housing agency may enter

			 into agreements with other public housing agencies within the same State or

			 region in order to facilitate the ability of transfer-eligible families who

			 wish to transfer their tenant-based rental assistance under this title to

			 another jurisdiction within a State or region.

				(b)Regional

			 boundariesFor the purpose of entering into agreements among

			 public housing agencies within a proposed region pursuant to subsection (a),

			 public housing agencies may establish regions and enter into regional

			 agreements with other public housing agencies, except that the public housing

			 agencies shall notify the Secretary of any proposed regional boundaries

			 encompassing more than 1 State or the District of Columbia prior to the

			 execution of any such agreement, and the boundaries may be implemented only if

			 the Secretary does not object, not later than 60 days after the date of

			 notification to the Secretary.

				(c)ProceduresThe

			 Secretary may establish procedures to transfer funding between public housing

			 agencies in order to phase out and eliminate previous portability billing

			 arrangements among public housing agencies under section 8(r)(3) of the United

			 States Housing Act of 1937 (42 U.S.C. 1437f(r)(3)) as in effect on the day

			 prior to the date of enactment of this title.

				114.Self-sufficiency

				(a)Self-SufficiencySubject to the provisions of this section,

			 a public housing agency may develop a local self-sufficiency initiative

			 accessing public and private resources to enable families to achieve economic

			 independence and homeownership.

				(b)Eligible

			 activitiesA public housing agency may use funds made available

			 under this title for a self-sufficiency initiative authorized by subsection (a)

			 only—

					(1)to provide

			 housing assistance;

					(2)to employ

			 self-sufficiency coordinators; and

					(3)to establish and

			 maintain a special escrow account incentive.

					(c)RequirementsA

			 public housing agency may establish requirements for participating families and

			 terminate or withhold assistance under this title if families fail to comply,

			 without good cause, with any such requirements.

				115.Termination of

			 rental assistance contracts and related transactions

				(a)Enhanced

			 voucher assistance

					(1)In

			 generalExcept as provided in subsection (b), families affected

			 by an eligibility event shall receive enhanced voucher assistance under this

			 subsection.

					(2)Scope of

			 enhanced voucher assistanceEnhanced voucher assistance shall be

			 tenant-based rental assistance under this title, except that a family

			 shall—

						(A)pay as rent not

			 less than the amount that the family was paying on the date of the eligibility

			 event;

						(B)be allowed to

			 remain in the rental housing project in which they were residing for 12 months;

			 and

						(C)have its housing

			 assistance calculated in accordance with the provisions of section 109 if the

			 family moves out of the housing project.

						(3)Amount of

			 rental assistanceIf a family elects to remain in the same

			 housing project under paragraph (2)(A), and if the rent for the dwelling unit

			 in the housing project exceeds the maximum subsidy level established by the

			 public housing agency, the maximum subsidy level used to calculate the enhanced

			 voucher shall equal the rent for the dwelling unit, subject to the rent

			 reasonableness requirements of section 109(e) and any other reasonable limit

			 prescribed by the Secretary.

					(4)Tenant-based

			 rental assistanceAfter 12 months of receiving assistance under

			 subsection (a), affected families shall receive tenant-based rental assistance

			 calculated in accordance with section 109 in lieu of the assistance under

			 subsection (a).

					116.Failure to

			 perform

				(a)MonitoringThe

			 Secretary shall make such reviews and audits as may be necessary or appropriate

			 to determine whether—

					(1)each public

			 housing agency has carried out the activities and objectives of this title,

			 including all certifications, in accordance with the requirements of this title

			 and other applicable laws;

					(2)it has the

			 continuing capacity to undertake such activities and objectives in a timely and

			 effective manner; and

					(3)whether it has

			 met the performance standards established by the Secretary pursuant to section

			 106(a).

					(b)EnforcementIn

			 addition to any other actions authorized under this or any other applicable

			 law, if the Secretary finds that a public housing agency receiving assistance

			 under this title has failed to comply with any provision of this title,

			 including any performance standard established by the Secretary pursuant to

			 this title, and until the Secretary is satisfied that there is no longer any

			 such failure to comply, the Secretary may—

					(1)terminate

			 payments under this title to the public housing agency and provide for

			 alternative administration of such amounts;

					(2)withhold from the

			 public housing agency amounts from the total allocation that would otherwise be

			 available to the public housing agency under this title;

					(3)reduce the amount

			 of future grants to the public housing agency by an amount equal to the amount

			 of such grants that were not expended in accordance with this title;

					(4)limit the

			 availability of amounts provided to the public housing agency to programs and

			 activities under this title not affected by such failure to comply;

					(5)withhold from the

			 public housing agency other amounts allocated for the public housing agency

			 under other programs administered by the Secretary;

					(6)require such

			 changes in public housing agency policy or management practices, consistent

			 with other provisions of this title, as determined necessary to ensure

			 compliance;

					(7)refer any such

			 failure to comply, as appropriate, to Federal, State, or local enforcement

			 agencies for appropriate action;

					(8)impose civil

			 money penalties, except that a public housing agency shall not pay a civil

			 money penalty imposed under this paragraph from a grant received under section

			 103; or

					(9)take any

			 combination of the actions described in paragraphs (1) through (8), as

			 appropriate.

					117.Administrative

			 and special administrative fees

				(a)Administrative

			 feesIn each fiscal year, the Secretary shall pay an

			 administrative fee to each public housing agency administering a program under

			 this title.

				(b)Special

			 administrative feesOf amounts made available under this title

			 for administrative fees, the Secretary may retain up to 5 percent for

			 allocation as special administrative fees to public housing agencies for

			 non-routine expenses.

				(c)Interim

			 allocation of administrative feesDuring the period in which this

			 title is being administered pursuant to the Federal Register notice described

			 in section 118(a), the Secretary shall allocate administrative fees to public

			 housing agencies on a pro rata basis, based upon the amount that each public

			 housing agency received under the pro rata distribution method in fiscal year

			 2005.

				(d)Permanent

			 allocation of administrative feesIn the final rule described in

			 section 118(b)(2), the Secretary shall establish a formula for distributing

			 administrative fees for the administration of this title.

				118.Implementation

				(a)Interim

			 implementationNotwithstanding any other provision of law, the

			 Secretary shall publish a notice in the Federal Register not later than 90 days

			 after the date of enactment of this title describing the immediate

			 implementation of this title on an interim basis.

				(b)Final

			 implementation

					(1)RulesThe

			 Secretary shall, not later than 18 months after the date of enactment of this

			 title, issue a final rule for the purpose of implementation of this title,

			 other than sections 110(a)(2) and 117(d).

					(2)Rules issued

			 under negotiated rulemaking proceduresFor the purpose of final

			 implementation of sections 110(a)(2) and 117(d), the Secretary shall issue 1 or

			 more proposed rules developed under the negotiated rulemaking procedure under

			 subchapter III of chapter 5 of title 5, United States Code.

					(3)Rules shall be

			 issued within 24 monthsOne or more final rules implementing

			 sections 110(a)(2), and 117(d) shall be issued not later than 24 months after

			 the date of enactment of this title.

					119.Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out the

			 provisions of this title for each of fiscal years 2006 through 2011.

			120.Conforming

			 amendments

				(a)Public Housing

			 Agency OrganizationSection 2 of the United States Housing Act of

			 1937 (42 U.S.C. 1437) is amended—

					(1)in subsection

			 (b)(2)—

						(A)in subparagraph

			 (A), by striking or at the end;

						(B)in subparagraph

			 (B), by striking the period at the end and inserting ; or;

			 and

						(C)by adding at the

			 end the following:

							

								(C)that is

				administering a program under section 8 of this

				Act.

								;

				and

						(2)in subsection

			 (b)(3), by striking or status as assisted housing under section

			 8.

					(b)Rental

			 paymentsSection 3 of the United States Housing Act of 1937 (42

			 U.S.C. 1437a) is amended—

					(1)in subsection

			 (a)(1)—

						(A)by striking

			 (other than a family assisted under section 8(o) or (y) or paying rent

			 under section 8(c)(3)(B)); and

						(B)by inserting

			 section 3A of this Act and after Except as provided

			 in;

						(2)in subsection

			 (a)(3)(A), by striking (o)(2);

					(3)in subsection

			 (b)(6)—

						(A)by striking

			 (A) In

			 general.—Except as provided in subparagraph (B), the

			 term and inserting The term; and

						(B)by striking

			 subparagraph (B); and

						(4)in subsection

			 (f)(2)—

						(A)in subparagraph

			 (A), by inserting and after the semicolon;

						(B)by striking

			 subparagraph (B); and

						(C)by redesignating

			 subparagraph (C) as subparagraph (B).

						(c)Contributions

			 for lower income housing projectsSection 5(c) of the United

			 States Housing Act of 1937 (42 U.S.C. 1437c(c)) is amended by striking

			 paragraphs (6) through (8).

				(d)Public housing

			 agency plansSection 5A of the United States Housing Act of 1937

			 (42 U.S.C. 1437c–1) is amended—

					(1)in subsection

			 (a)(1), by inserting administering programs under this Act after

			 public housing agency the first place it appears;

					(2)in subsection

			 (b)(1), by striking 8(o) or;

					(3)in subsection

			 (d)—

						(A)in paragraph (3),

			 by striking and housing assistance under section 8(o);

						(B)in paragraph (4), by striking and

			 rental contributions of families assisted under section 8(o);

						(C)in paragraph

			 (10)(A), by striking to tenant-based assistance and

						(D)in paragraph

			 (11), by striking under section 8(y) or; and

						(4)in subsection

			 (k)—

						(A)in subparagraph

			 (A), by inserting and after the semicolon;

						(B)in subparagraph

			 (B), by striking ; and and inserting a period; and

						(C)by striking

			 subparagraph (C).

						(e)Contract

			 provisionsSection 6(q)(8)(B) of the United States Housing Act of

			 1937 (42 U.S.C. 1437d(q)(8)(B)) is amended—

					(1)in clause (i), by

			 inserting and after the semicolon;

					(2)in clause (ii),

			 by striking ; and and inserting a period; and

					(3)by striking

			 clause (iii).

					(f)Designated

			 housing for elderly and disabled familiesSection 7(c)(2) of the

			 United States Housing Act of 1937 (42 U.S.C. 1437e(c)(2)) is amended by

			 striking tenant-based rental assistance under section 8 and

			 inserting assistance under the Flexible Voucher Act of

			 2005.

				(g)Lower income

			 housing assistanceSection 8 of the United States Housing Act of

			 1937 (42 U.S.C. 1437f) is amended—

					(1)in subsection

			 (b)—

						(A)in paragraph (1),

			 by striking (1) In

			 general.—; and

						(B)by striking

			 paragraph (2);

						(2)in subsection

			 (p), by striking existing housing and moderate rehabilitation

			 programs; and inserting moderate rehabilitation

			 program;

					(3)in subsection

			 (q)—

						(A)by striking

			 paragraphs (2) through (4)

						(B)in paragraph

			 (1)—

							(i)in

			 subparagraph (A)—

								(I)by striking

			 tenant-based assistance, certificate, voucher, and; and

								(II)by striking

			 rehabilitation programs and inserting rehabilitation

			 program;

								(ii)by

			 striking subparagraph (B);

							(iii)by

			 redesignating subparagraphs (C) as subparagraph (B); and

							(iv)by

			 redesignating subparagraphs (D) and (E) as paragraphs (2) and (3),

			 respectively, and moving the margins 2 ems to the left.

							(4)in subsection

			 (z)—

						(A)in paragraph

			 (1)(A)—

							(i)in

			 the subparagraph heading, by striking Tenant-based assistance and inserting

			 Voucher program

			 assistance; and

							(ii)by

			 striking tenant-based assistance and inserting assistance

			 under the Flexible Voucher Act of 2005; and

							(B)in paragraph

			 (2)—

							(i)by

			 striking tenant - or; and

							(ii)by

			 striking the last sentence; and

							(5)by striking

			 subsections (o), (r), (s), (t), (u), (x), (y), and (dd).

					(h)Eligibility for

			 assisted housingSection 16 of the United States Housing Act of

			 1937 (42 U.S.C. 1437n) is amended—

					(1)in subsection

			 (a), by striking paragraph (4);

					(2)by striking

			 subsection (b); and

					(3)by redesignating

			 subsections (c), (d), and (f) as subsections (b), (c), and (d),

			 respectively.

					(i)Demolition and

			 disposition of housingSection 18(a)(4)(A)(iii)(III)(aa) of the

			 United States Housing Act of 1937 (42 U.S.C. 1437p(a)(4)(A)(iii)(III)(aa)) is

			 amended by striking tenant-based assistance and inserting

			 assistance under the Flexible Voucher Act of 2005.

				(j)Conversion of

			 public housing to vouchersSection 22 of the United States

			 Housing Act of 1937 (42 U.S.C. 1437t) is amended—

					(1)in subsection

			 (a), by striking tenant-based assistance and inserting

			 assistance under the Flexible Voucher Act of 2005;

					(2)in subsection

			 (b)(1)—

						(A)in subparagraph

			 (A), by striking tenant-based assistance under section 8 and by

			 inserting assistance under the Flexible Voucher Act of

			 2005;

						(B)in subparagraph

			 (C), by striking tenant-based assistance under section 8 each

			 place that term appears and inserting assistance under the Flexible

			 Voucher Act of 2005;

						(C)in subparagraph

			 (D), by striking tenant-based assistance and inserting

			 assistance under the Flexible Voucher Act of 2005; and

						(D)in subparagraph

			 (E), by striking tenant-based assistance and inserting

			 assistance under the Flexible Voucher Act of 2005;

						(3)in subsection

			 (c), by striking tenant-based assistance and inserting

			 assistance under the Flexible Voucher Act of 2005; and

					(4)in subsection

			 (d)—

						(A)by striking

			 tenant-based assistance and inserting assistance under

			 the Flexible Voucher Act of 2005; and

						(B)in paragraph

			 (4)(A)(ii)(III)(aa), by striking tenant-based assistance each

			 place that term appears and inserting assistance under the Flexible

			 Voucher Act of 2005; and

						(5)by striking

			 subsection (f).

					(k)Family

			 self-Sufficiency programSection 23 of the United States Housing

			 Act of 1937 (42 U.S.C. 1437u) is amended—

					(1)in subsection

			 (a), by striking and assistance under the certificate and voucher

			 programs under section 8;

					(2)in subsection

			 (b)—

						(A)in paragraph

			 (4)(A), by striking receives incremental assistance under subsection (b)

			 or (o) of section 8 or that; and

						(B)by striking

			 paragraph (5);

						(3)in subsection

			 (c)—

						(A)in paragraph (1),

			 in the first sentence, by striking receiving assistance under the

			 certificate and voucher programs of the public housing agency under section 8

			 or;

						(B)in paragraph (1),

			 in the third sentence, by striking under section 8; and

						(C)in paragraph (2),

			 in the second sentence, by striking receiving assistance under section 8

			 or;

						(4)in subsection

			 (d)—

						(A)in paragraph (1),

			 in the first sentence, by striking or dwelling unit assisted under

			 section 8; and

						(B)in paragraph (1),

			 in the third sentence, by striking or housing assisted under section

			 8;

						(5)in subsection

			 (h)—

						(A)by striking the

			 subsection heading and inserting the following:

			 Performance Funding System.—

			 ;

						(B)by striking

			 paragraph (1); and

						(C)in paragraph (2),

			 by striking (2)

			 Performance funding

			 system.—;

						(6)in subsection

			 (i)(1), by striking budget authority for certificate and voucher

			 assistance under section 8 and; and,

					(7)in subsection

			 (n)(5), by striking or housing assisted under section 8.

					(l)Tenant-Based

			 assistance grants for projectsSection 24 of the United States

			 Housing Act of 1937 (42 U.S.C. 1437v) is amended—

					(1)in the section

			 heading—

						(A)by inserting

			 And

			 after Revitalization,; and

						(B)by striking

			 , And tenant-based

			 assistance;

						(2)in subsection

			 (c)(3), by striking tenant-based assistance under section 8 and

			 inserting assistance under the Flexible Voucher Act of

			 2005;

					(3)in subsection

			 (d)(1)(J), by striking section 8 and inserting the

			 Flexible Voucher Act of 2005;

					(4)in subsection

			 (e)—

						(A)in paragraph

			 (2)(F), by striking tenant and inserting project;

			 and

						(B)in paragraph (3),

			 by striking , tenant-based assistance only, and inserting

			 assistance under the Flexible Voucher Act of 2005 only;

			 and

						(5)in subsection

			 (j)(2)(B), by striking (other than tenant-based assistance) and

			 inserting (other than assistance under the Flexible Voucher Act of

			 2005).

					(m)Conversion of

			 distressed public housingSection 33 of the United States Housing

			 Act of 1937 (42 U.S.C. 1437z–5) is amended—

					(1)in the section

			 heading by striking Tenant-Based Assistance and inserting

			 Assistance Under the

			 Flexible Voucher Act of 2005;

					(2)in subsection

			 (a)(3)(B), by striking tenant-based assistance under section 8

			 and inserting assistance under the Flexible Voucher Act of 2005, if

			 specific appropriations are available for such purpose,;

					(3)in subsection

			 (d), in the subsection heading, by striking Tenant-Based Assistance and

			 inserting Assistance

			 Under the Flexible Voucher Act of 2005; and

					(4)in subsection

			 (d)(2)(A)(ii)(II)(aa), by striking tenant-based assistance both

			 places where it appears and inserting assistance under the Flexible

			 Voucher Act of 2005.

					(n)Local housing

			 assistance planSection 213 of the Housing and Community

			 Development Act of 1974 (42 U.S.C. 1439) is amended—

					(1)in subsection

			 (d)(1)(A)—

						(A)in clause

			 (i)—

							(i)by

			 striking (i); and

							(ii)in

			 the last sentence—

								(I)by striking

			 tenant-based and inserting project-based;

			 and

								(II)by striking

			 (o); and

								(B)by striking

			 clause (ii); and

						(2)by striking

			 subsection (e).

					IIPublic housing

			 rent flexibility and simplification

			201.Short

			 title

				This title may

			 be cited as the Public Housing Rent Flexibility and Simplification Act

			 of 2005.

				202.Public housing

			 rent flexibility and simplification

				(a)In

			 generalSection 3 of the United States Housing Act of 1937 (42

			 U.S.C. 1437a), as amended by section 120, is amended—

					(1)in subsection

			 (a)—

						(A)by striking

			 (1) Dwelling units and that follows through (3), a

			 family and inserting A family; and

						(B)by striking

			 paragraphs (2), (3), (4), and (5);

						(2)in subsection

			 (b)(5)—

						(A)in subparagraph

			 (A), by striking (A); and

						(B)by striking

			 subparagraph (B); and

						(3)in subsection

			 (d)(3), by amending subparagraph (A) to read as follows:

						

							(A)that receives

				assistance under section 8;

				and

							.

					(b)Public Housing

			 rental paymentsThe United States Housing Act of 1937 is amended

			 by inserting after section 3 (42 U.S.C. 1437a) the following new

			 section:

					

						3A.Public housing

				rental payments

							(a)Rent structure

				and occupancy

								(1)In

				generalPublic housing dwelling units assisted under this Act

				shall be rented only to and occupied by low-income families that do not own a

				significant interest in real property and do not have assets exceeding an

				amount established by the Secretary at the time of their initial occupancy of

				such units.

								(2)ReviewNot

				less frequently than once every 2 years, each public housing dwelling unit

				receiving assistance under this Act shall conduct a review of the family income

				of each family occupying such unit to determine the continued eligibility of

				that family to occupy such unit.

								(3)Elderly or

				disabled family exceptionNotwithstanding paragraph (1), not less

				frequently than once every 3 years, each public housing dwelling unit receiving

				assistance under this Act shall conduct a review of the income of each elderly

				family or disabled family occupying such unit to determine the continued

				eligibility of that family to occupy such unit.

								(4)Rental payments

				for public housing families and rent structure

									(A)In

				generalIn accordance with the provisions of this section, public

				housing agencies shall determine the amount of any monthly rent for a family

				with respect to a public housing dwelling unit receiving assistance under this

				Act.

									(B)Rent structure

				guidelinesIn fulfilling its requirements under this section, a

				public housing agency may establish—

										(i)a

				rent structure in which the public housing agency establishes a flat amount of

				rent for each dwelling unit that it owns and operates, based on the rental

				value of the unit, as determined by the public housing agency, and in which

				such rent is adjusted on the basis of an annual cost index;

										(ii)an income-tiered

				rent structure in which the amount of rent that a family is required to pay is

				set and distributed on the basis of broad tiers of income, and such tiers and

				rents are adjusted on the basis of an annual cost index, except that families

				entering public housing shall not be offered a rent that is lower than the rent

				corresponding to their income tier;

										(iii)a rent

				structure in which the amount of rent that a family is required to pay is based

				on a percentage of family income;

										(iv)a rent structure

				in which the amount of rent that a family is required to pay is based on the

				provisions of section 3, as such section was in effect on the day prior to the

				date of enactment of this section; or

										(v)any other rent

				structure that includes 1 or more of the elements of the rent structures

				specified in this subparagraph.

										(C)Elderly

				families and disabled families

										(i)Existing

				tenantsNotwithstanding any other provision of this Act, elderly

				families and disabled families, as such terms were used in this Act on the day

				prior to the date of enactment of this section, who were receiving assistance

				under section 3, as such section was in effect on the day prior to the date of

				enactment of this section, shall be treated in accordance with section 3 until

				January 1, 2009.

										(ii)New

				admissionsNotwithstanding any other provision of this Act,

				except as provided in clause (iv), elderly families and disabled families not

				meeting the requirements of clause (i) shall also be treated in accordance with

				section 3, as such section was in effect on the day prior to the date of

				enactment of this section, until January 1, 2009.

										(iii)Public

				housing agency policiesNotwithstanding any other provision of

				this Act, a public housing agency providing assistance under this Act shall, by

				January 1, 2009, have implemented a policy to ensure that the needs of elderly

				families and disabled families described under clauses (i) and (ii) are

				addressed by a policy determined by a public housing agency, as they relate to,

				among other things, eligibility and rent.

										(iv)Early

				implementationA public housing agency that has implemented a

				policy described in clause (iii) before January 1, 2009, shall administer

				assistance for elderly families and disabled families first receiving

				assistance under this Act after the effective date of such policy in accordance

				with such policy.

										(D)Minimum rental

				amountPublic housing agencies shall establish a minimum monthly

				rental amount to be paid by each family.

									(5)Occupancy by

				police officers

									(A)Eligibility

				requirements waiver

										(i)In

				generalSubject to subparagraph (B) and notwithstanding any other

				provision of law, a public housing agency may, in accordance with the public

				housing agency plan for the agency, allow a police officer who is not otherwise

				eligible for residence in public housing to reside in a public housing dwelling

				unit.

										(ii)Number and

				locationThe number and location of units occupied by police

				officers under this paragraph and the terms and conditions of their tenancies

				shall be determined by the public housing agency.

										(B)Increased

				securityA public housing agency may take the actions authorized

				in subparagraph (A) only for the purpose of increasing security for the

				residents of a public housing project.

									(6)Occupancy by

				over-income families in certain public housing

									(A)AuthorityNotwithstanding

				any other provision of law, a public housing agency that owns or operates fewer

				than 250 public housing dwelling units may, on a month-to-month basis, lease a

				dwelling unit in a public housing project to an over-income family in

				accordance with this paragraph, but only if—

										(i)there are no

				eligible families applying for housing assistance from the public housing

				agency for that month; and

										(ii)the agency

				provides not less than a 30-day public notice of the availability of such

				assistance.

										(B)Terms and

				conditionsThe number and location of dwelling units of a public

				housing agency occupied under this paragraph by over-income families, and the

				terms and conditions of those tenancies, shall be determined by the public

				housing agency, except that—

										(i)notwithstanding

				paragraph (2), rent for a unit shall be in an amount that is not less than the

				costs to operate the unit;

										(ii)if an eligible

				family applies for residence after an over-income family moves in to the last

				available unit, the over-income family shall vacate the unit in accordance with

				notice of termination of tenancy provided by the agency, which shall be

				provided not less than 30 days before such termination; and

										(iii)if a unit is

				vacant and there is no one on the waiting list, the public housing agency may

				allow an over-income family to gain immediate occupancy in the unit, while

				simultaneously providing reasonable public notice and outreach with regard to

				availability of the unit.

										(7)Escrow savings

				accounts

									(A)In

				generalA public housing agency may establish escrow savings

				accounts for any family residing in a public housing dwelling unit as an

				incentive to encourage savings.

									(B)MatchingEscrow

				savings accounts may be matched with any other public or private funds.

									(b)Definition of

				terms under this sectionAs used in this section, the following

				definitions shall apply:

								(1)Disabled

				familyExcept as otherwise

				provided in law, the term disabled family means a family whose

				head, spouse, or sole member is a person with disabilities, including 2 or more

				persons who are persons with disabilities living together.

								(2)Elderly

				familyExcept as otherwise

				provided, the term elderly family means a family whose head,

				spouse, or sole member is a person who is at least 62 years of age, including 2

				or more persons who are at least 62 years of age living together.

								(3)FamilyThe term family means a person

				or group of persons, as determined by the public housing agency, approved to

				reside in a unit receiving assistance under this title.

								(4)IncomeThe

				term income means income from all sources of each member of the

				household without deductions or exclusions, notwithstanding any other

				provisions of law, except where a public housing agency has approved deductions

				or exclusions.

								(5)Police

				officerThe term police officer means any person

				determined by a public housing agency to be, during the period of residence of

				that person in public housing, employed on a full-time basis as a duly licensed

				professional police officer by a Federal, State, or local government or by any

				agency thereof (including a public housing agency having an accredited police

				force).

								(6)Public housing

				agencyThe term public housing agency means—

									(A)any State,

				county, municipality, or other governmental entity or public body (or agency or

				instrumentality thereof) which is authorized to engage in or assist in the

				development or operation of low-income housing; or

									(B)any other entity

				designated by the Secretary to administer assistance under this title in

				jurisdictions where—

										(i)no public housing

				agency has been organized; or

										(7)Over-income

				familyThe term over-income family means an

				individual or family that is not a low-income family.

								(c)Availability of

				income matching informationA public housing agency shall require

				any family residing in a public housing dwelling unit who receives information

				regarding income, earnings, wages, or unemployment compensation from the

				Department of Housing and Urban Development pursuant to income verification

				procedures of the Department to disclose such information, upon receipt of the

				information, to the public housing agency that owns or operates the public

				housing dwelling unit in which such family

				resides.

							.

				(c)Technical and

			 conforming amendmentsThe United States Housing Act of 1937 (42

			 U.S.C. 1437 et seq.) is amended—

					(1)in section 16(a)

			 (42 U.S.C. 1437n), as amended by this Act, by striking paragraph (3) and by

			 redesignating paragraph (4) as paragraph (3); and

					(2)in section 23 (42

			 U.S.C. 1437u)—

						(A)by striking

			 subsection (d) and inserting the following:

							

								(d)PlanEach

				public housing agency carrying out a local program under this section shall

				establish a plan to offer incentives to families to encourage families to

				participate in the

				program.

								;

						(B)by striking

			 subsection (e); and

						(C)by redesignating

			 subsections (f) through (o) as subsections (e) through (n),

			 respectively.

						IIIMoving to work

			 program

			301.Short

			 titleThis title may be cited

			 as the Moving to Work Program Act of 2005.

			302.Moving to work

			 program

				The United

			 States Housing Act of 1937 (42 U.S.C. 1437) is amended by adding at the end the

			 following new section:

					

						36.Moving to work

				program

							(a)PurposesThe

				purposes of the program established under this title are—

								(1)to give

				incentives to families to become self-sufficient;

								(2)to give public

				housing agencies and the Secretary flexibility to develop approaches for

				providing and administering housing assistance that achieve greater

				cost-effectiveness in Federal expenditures;

								(3)to increase

				housing opportunities for low-income families;

								(4)to reduce

				administrative burdens on public housing agencies in providing housing

				assistance; and

								(5)to allow Federal

				resources to be more effectively utilized at the local level.

								(b)Program

				authority

								(1)In

				generalThe Secretary shall establish the Moving to Work Program

				(in this title referred to as the Program), in which public

				housing agencies meeting the eligibility criteria under subsection (c) may

				participate.

								(2)Use of

				assistanceUnder the Program a public housing agency may combine

				operating assistance provided under section 9(e), modernization assistance

				provided under section 9(d), and assistance provided under the Flexible Voucher

				Act of 2005, to provide housing assistance for low-income families, and

				services to facilitate the transition to work.

								(3)Authority of

				secretary

									(A)WaiverNotwithstanding any other provision of law,

				except as provided in subsection (e), the Secretary may waive any provision of

				this Act with respect to assistance under the Program under this title.

									(B)Additional

				powersThe Secretary may, as

				the Secretary determines appropriate to further the purposes of this

				section—

										(i)provide streamlined procedures including

				procurement procedures; and

										(ii)subject to paragraph (2), may provide for

				immediate implementation of such procedures.

										(c)EligibilityA

				public housing agency may submit an application, in such form as prescribed by

				the Secretary, under this title to participate in the Program if such public

				housing agency—

								(1)participates at

				the time of the submission in the Moving to Work Demonstration established

				under section 101(e) of the Departments of Veterans Affairs and Housing and

				Urban Development, and independent Agencies Appropriations Act, 1996 (Public

				Law 104–134; 110 Stat. 1321–281; 42 U.S.C. 1437f note);

								(2)is designated at

				the time of submission as a high performer under the applicable assessment

				systems that evaluate a public housing agency’s performance, if any, with

				respect to its public housing and voucher programs;

								(3)manages at least

				500 units of public housing pursuant to contracts for annual

				contributions;

								(4)administers at

				least 500 vouchers under the Flexible Voucher Act of 2005; or

								(5)meets other

				criteria as determined by the Secretary, including the public housing

				agency’s—

									(A)demonstrated

				capacity to develop and manage a successful Program;

									(B)demonstrated

				compliance with statutes and regulations applicable to Department of Housing

				and Urban Development programs in which the public housing agency participates

				or has participated;

									(C)commitment of

				non-Federal resources, including resources from the local community; and

									(D)demonstrated

				commitment of units of local government serving the areas within which the

				public housing agency administers its Program, on removing regulatory barriers

				to affordable housing.

									(d)Program

				requirementsA public housing agency that is administering a

				Program pursuant to this section shall, as a condition of continued

				participation in the Program—

								(1)consult with

				representatives of the community that represent a broad range of the various

				interests that are affected by the Program;

								(2)target, for

				purposes of the Program, not fewer than 90 percent of families authorized in

				the Program under this section to receive assistance, who have gross incomes

				that do not exceed 60 percent of the median income for the area, as determined

				by the Secretary, with adjustments for smaller or larger families;

								(3)establish a

				reasonable rent policy, in accordance with section 3A, which is designed to

				encourage employment and self-sufficiency by participating families;

								(4)assure that

				housing assisted under the Program meets housing standards established or

				approved by the Secretary; and

								(5)provide such

				additional information as determined by the Secretary.

								(e)Applicability

				of section 18 provisionsSection 18 shall continue to apply to

				public housing notwithstanding any use of the housing under the Program.

							(f)Effect on

				section 8, operating subsidies, and comprehensive grant program

				allocationsThe amount of assistance received under section 8,

				section 9, or the Flexible Voucher Act of 2005, by a public housing agency

				participating in the Program shall, subject to appropriations, not be affected

				by its participation in the Program.

							(g)Effect on

				current participants in moving to work demonstrationSubject to

				such procedures and requirements as the Secretary may establish—

								(1)a public housing

				agency participating in the Moving to Work Demonstration referred to in

				subsection (c)(1) may opt out of the demonstration and the requirements

				governing the demonstration, and continue to operate its demonstration as part

				of the Program in accordance with the requirements of this section; or

								(2)a public housing

				agency that will terminate its participation in the Moving to Work

				Demonstration referred to in subsection (c)(1) in 2005 or 2006 may renew and

				extend its participation in the demonstration for an additional 3 years, and

				may apply for participation in the Program at the end of the 3-year

				period.

								(h)Evaluation of

				performance

								(1)In

				generalSubject to paragraph (2), a public housing agency’s

				performance in the Moving to Work Demonstration referred to in subsection

				(c)(1) and the Program under this section shall be assessed under the

				applicable assessment systems that evaluate a public housing agency’s

				performance with respect to its public housing and voucher programs, including

				section 6(j), for a period not to extend beyond January 1, 2008, or under such

				other assessment systems as may be designed by the Secretary to evaluate the

				Program.

								(2)Performance

				standards

									(A)Issuance of

				rulesThe Secretary shall, for the purposes of designing and

				implementing performance standards for public housing agencies participating in

				the Program under this section, issue a proposed rule and a final rule

				implementing performance standards under this section.

									(B)TimingThe

				final rule required under subparagraph (A) shall be issued not later than 24

				months after the date of enactment of this title.

									(C)StandardsPerformance

				standards issued by the Secretary under subparagraph (A) may include standards

				for—

										(i)moving assisted

				low-income families to economic self-sufficiency;

										(ii)reducing the

				per-family cost of providing housing assistance;

										(iii)expanding

				housing choices for low-income families;

										(iv)improving

				Program management;

										(v)increasing the

				number of homeownership opportunities for low-income families; and

										(vi)any other

				performance goals that they Secretary may establish.

										(i)Recordkeeping,

				reports, and audits

								(1)RecordkeepingEach

				public housing agency participating in the Program shall keep such records as

				the Secretary may prescribe as reasonably necessary to disclose the amounts and

				the disposition of amounts under the Program, to ensure compliance with the

				requirements of this section, and to measure performance.

								(2)ReportsEach

				such agency shall submit to the Secretary a report, or series of reports, in a

				form and at a time specified by the Secretary.

								(3)Access to

				documents by the secretaryThe Secretary shall have access for

				the purpose of audit and examination to any books, documents, papers, and

				records that are pertinent to assistance in connection with, and the

				requirements of, this section.

								(4)Access to

				documents by the comptroller generalThe Comptroller General of

				the United States, or any of the duly authorized representatives of the

				Comptroller General, shall have access for the purpose of audit and examination

				to any books, documents, papers, and records that are pertinent to assistance

				in connection with, and the requirements of, this

				section.

								.

				

